Case 20-01052 Doc 19 Filed 01/27/21
                         UNITED     Entered
                                 STATES     01/27/21 11:56:02
                                          BANKRUPTCY     COURTMain Document Page 1 of 1
                           EASTERN DISTRICT OF LOUISIANA

   IN THE MATTER OF                                                                    BANKRUPTCY NO.

   LOUISIANA WORKFORCE COMMISSION                                                      20-11085


   DEBTOR(S)                                                                           CHAPTER 7
                                                                                       SECTION “A”

   --------------------------------------------------------------------------------------------------------------------

   LOUISIANA WORKFORCE COMMISSION
                                                                                     ADVERSARY NO.

   PLAINTIFF(S)                                                                      20-1052


   VS.


   KENYATTA JERELLE LONG


   DEFENDANT(S)


                            ORDER SCHEDULING STATUS CONFERENCE

           IT IS ORDERED that a Telephonic Status Conference in the above-captioned adversary
   proceeding will be held on MONDAY, FEBRUARY 22, 2021 AT 10:30 A.M. The parties
   shall participate by phone and dial in at 1(888) 684-8852, access code: 9318283.

           New Orleans, Louisiana, January 27, 2021.



                                                                 MEREDITH S. GRABILL
                                                                 U.S. BANKRUPTCY JUDGE
